Citation Nr: 0024860	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his grandfather


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1996 to April 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of a back injury.  In June 1998, a 
hearing was held at the RO before C.W. Symanski, who is a 
member of the Board rendering the determination in this claim 
and was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
Supp. 2000).  In September 1998 the Board remanded this 
matter to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
showing that he has a current back disability.

2.  The claim for service connection for residuals of a back 
injury is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on March 23, 1996 the 
veteran complained of low back pain and upper back pain, and 
objective findings included muscle spasm and range of motion 
within normal limits.  The diagnosis was muscle strain of the 
back, and Motrin was prescribed.  He was seen again on March 
25, 1996 and complained of low back pain for four days.  He 
reported that he was riding a cattle truck and standing with 
his crutches, when his back started hurting.  Objective 
examination showed no spasms, but there was tenderness.  The 
assessment was muscle strain of the back.  He was advised to 
continue his medication and continue his profile for 5 days, 
including no rucksacks and no lifting over 10 pounds.  In a 
document titled "Entrance Physical Standing Board 
Proceedings", dated in March 1996, it was noted that the 
veteran had a history of worsening foot, back, and knee pain 
since entering basic training, and his pain was made worse by 
marching, running, and prolonged standing.  His physical 
examination was noted to be entirely within normal limits, 
except for his symptomatic bilateral pes planus.  Based on 
his pes planus, he was found to not meet the medical fitness 
standards for retention, and was subsequently discharged for 
failure to meet the medical fitness standards.  

On VA examination in December 1996 the veteran complained of 
lower back pain.  He claimed that he injured his back when 
his drill sergeant threw him against a locker.  He reported 
that his back hurt all the time, and at times he had numbness 
down his legs.  Examination showed no postural abnormalities 
or fixed deformities, and musculature of the back was within 
normal limits.  An x-ray of the lumbosacral spine showed a 
transition sacral vertebral body, and no evidence of 
fracture, subluxation, or focal degenerative change.  The 
diagnosis was low back pain with normal examination.  

By rating decision in January 1997, the RO denied service 
connection for residuals of a back injury.  

In April 1997 the veteran testified at a hearing at the RO.  
He testified that his initial back injury in service occurred 
when he was doing a push-up and was picked up off the floor 
and thrown against a set of filing cabinets.  He claimed that 
the next day he went to sick call, was told he had a sore 
muscle, and was given ibuprofen.  He testified that he was 
placed on a "dead man's" profile, which required him to not 
do any exercises except move his arms and to not lift 
anything over ten pounds.  He claimed that the next day he 
was still having back problems and went on sick call and his 
profile was changed so that he was allowed to march, but not 
for long periods of time.  One week later, his drill sergeant 
reportedly ordered him to break his profile and carry a 
rucksack and gun onto a truck to go back to the barracks.  
The veteran contended that the truck went over a bridge and 
hit a bump, and he went up in the air and landed on his back 
causing it to pop four times, "like a gun blast".  He 
testified that he went on sick call the next day, and his 
back was examined, and he was told that he pulled the muscle 
or had a sore muscle, and he was reportedly given an 
additional profile.  He had pain since the day these 
incidents occurred.  He reportedly tried to be seen for his 
back at that time, but was told that he could not be seen 
because he had been discharged due to this feet.  He 
testified that since service he had been hired off and on for 
work, but he could not hold a job for more than a month 
because of his back.  He had back pain and numbness below the 
waist, but indicated that he was unable to pay for treatment.  

Additionally, in April 1997, the veteran's grandfather 
testified that the veteran was able to hold down jobs prior 
to service and was healthy, but when he came out of service 
he was not able to anything, and his back hurt.  The veteran 
also testified that before he went into service he did plant 
work where he stood on his feet for 8 to 12 hours at a time 
and did heavy lifting over 50 pounds.  After service the 
longest job he held was for about a month, as a cashier, but 
he left that job because he could not stand for more than two 
or three hours due to his back.  He testified that after the 
incident where his drill sergeant threw him against file 
cabinets, he had bruises on his back.  He also claimed that 
prior to the incident with the truck, he experienced pain in 
his upper back, and did not experience pain in the low back 
until after the truck hit the bump.

In June 1998 the veteran testified at a hearing at the RO 
before the undersigned Member of the Board, and he 
essentially provided testimony similar to the prior hearing 
in 1997.  He testified that after the incident in service 
where he was pushed into a locker by a drill sergeant, he was 
not treated for the back injury.  He reportedly had a sore 
back for three days, but was told not to attend any sick 
calls.  He described the incident in service where he was 
riding in a truck and hurt his back, and claimed that after 
that incident he could not sit or stand for long periods of 
time, and he could not bend over and lift anything over 5 to 
20 pounds.  He testified that since his discharge from 
service he had back pain every day.  He reportedly worked in 
January 1998 to March 1998 and claimed that every time he 
lifted something over 20 or 30 pounds, his back would give 
out and he would have to stop work for a day or two.  He lost 
a week of work because he picked up a bucket that weighed 50 
to 60 pounds and pulled his back.  He claimed he went to a 
doctor the next day and was advised to be on light duty work 
or not work at all for a week.  He testified that the doctor 
at the plant did an x-ray, but reportedly said it was a 
pulled muscle.  The veteran's grandfather testified that 
prior to the veteran going into service he had no back 
problems, but that ever since he came out of service he had 
been complaining about his back.  

In September 1998 the Board remanded this matter to the RO 
for further evidentiary development.  

On VA examination in June 1999 the veteran reported that he 
had no back symptoms prior to his entry into service, and 
claimed he was active and was a runner in school.  He 
reported that in service he was injured in the back between 
the shoulder blades by being thrown against a hard object, 
but he did not believe his present symptoms were related to 
that incident because he recovered in a few days.  He also 
reported the incident where he was riding in the back of a 
truck, and claimed he had back pain since he was discharged 
from service, and noticed some discomfort in his back almost 
every day, which he placed somewhere in the lower thoracic 
area to the sacrum.  He denied any difficulty walking or 
attending to daily activities that require use of his back, 
but claimed that lifting over 50 pounds was painful and 
difficult.  Since his discharge from service he had not 
sought medical attention because he did not have the money.  
He reported that he went to a chiropractor who took an x-ray 
of his back and found no abnormality.  Physical examination 
was judged to be entirely within normal limits.  The 
diagnosis was back pain, muscular, mild, chronic, with normal 
physical examination.  

On VA examination in July 1999, the VA examiner indicated 
that the veteran exaggerated the severity and degree of his 
symptoms.  It was noted that the veteran believed that his 
present back condition was more likely a condition he 
experienced after he had a jolt in a truck and not the pain 
he had for a brief time between the shoulder blades.  The VA 
examiner indicated that "[f]or whatever reason, [the 
veteran] is still having pain long after whatever strain or 
sprain would have healed".  The VA examiner opined that the 
veteran's present complaints of the low back "were related 
to the complaints evinced of the low back in the service", 
and noted that "[b]oth incidents are apparently 
exaggerated".  The VA examiner indicated that "[t]he pain 
described now, after this passage of time, is not likely to 
be any longer on [sic] organic basis.  An x-ray of the 
lumbosacral spine showed that he had a congenital variant of 
transitional vertebrae at S1.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1110.  

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the appellant has 
presented a well grounded claim; that is, a claim which is 
plausible.  If the appellant has not presented a well 
grounded claim, her appeal must fail, and there is no duty to 
assist him further in the development of her claim, as any 
such development would be futile.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for residuals of a back injury is not 
well grounded.  To sustain a well grounded claim, the veteran 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  

The veteran has claimed service connection for residuals of a 
back injury, reportedly sustained in service while he was 
riding in a truck.  The threshold requirement that must be 
met in any claim of service connection is that the disability 
claimed must be shown present.  Caluza, supra.  The record 
reflects that the veteran has not submitted any current 
medical records showing any current back disability.  The 
only medical records in the claims folder are two VA 
examinations, and service medical records.  Service medical 
records show that the veteran was diagnosed with muscle 
strain of the back in March 1996, however, on VA examination 
in December 1996, the diagnosis was low back pain, and on VA 
examination in 1999, the diagnosis was "muscular back 
pain", which is not a disability.  38 U.S.C.A. § 1110.  In a 
recent decision the U.S. Court of Appeals for Veterans Claims 
(Court) held that a diagnosis of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Accordingly, absent competent medical evidence showing that 
the veteran has a back disability, the claim is not well-
grounded, and he has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  Thus, the 
instant claim is not well grounded and must therefore be 
denied.  


ORDER

Service connection for residuals of a back injury is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

